             Case 2:17-cv-05583-TJS Document 28 Filed 11/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS EDWARDS                                 :   CIVIL ACTION
                                               :
        v.                                     :
                                               :
SUPERINTENDENT TICE, THE                       :
DISTRICT ATTORNEY OF THE                       :
COUNTY OF PHILADELPHIA and THE                 :
ATTORNEY GENERAL OF THE                        :
STATE OF PENNSYLVANIA                          :   NO. 17-5583

                                           ORDER

        NOW, this 25th day of November, 2020, upon consideration of the Petition for Writ

of Habeas Corpus (Doc. No. 1), the Supplemental Petition for Writ of habeas Corpus

Under 28 U.S.C. § 2254 (Doc. No. 11) and the Amended Supplemental Petition for Writ

of Habeas Corpus Under 28 U.S.C. § 2254 (Doc. No. 23), the respondents’ responses,

and the Report and Recommendation filed by United States Magistrate Judge Richard A.

Lloret (Document No. 27) , and no objections to the Report and Recommendation having

been filed, and after a thorough and independent review of the record, it is ORDERED

that:

        1.      The Report and Recommendation of Magistrate Judge Richard A. Lloret is

APPROVED and ADOPTED;

        2.      The Petition for Writ of Habeas Corpus is DENIED; and,

        3.      There is no probable cause to issue a certificate of appealability.



                                     /s/ TIMOTHY J. SAVAGE J.
